Citation Nr: 1734438	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-20 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for service-connected Parkinson's disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2012.  A transcript of that hearing is associated with the claims file.  

This appeal was previously remanded by the Board in May 2015.  Unfortunately, another remand is required.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  VBMS contains additional VA treatment records that have been associated with the claims file since the September 2015 Statement of the Case.  However, as discussed below, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review these records on remand 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Ratings for Parkinson's disease, known in VA regulations as "paralysis agitans," are assigned pursuant to 38 C.F.R. § 4.124a, DC 8004 (2016).  Under this DC, a minimum 30 percent rating is for application when there are "ascertainable residuals" of the disability.  However, VA is required to also consider whether any of these residuals may be otherwise rated under a separate DC.  Potential residuals include, but are not limited to, loss of smell or taste (38 C.F.R. § 4.87a, DCs 6275, 6276 (2016)), bladder or bowel dysfunction (38 C.F.R. §§ 4.114, DC 7332 & 4.115 DC 7542 (2016)), disorders to the cranial nerves or nerves in the extremities (38 C.F.R. § 4.124a (2016)) or cognitive impairment (38 C.F.R. § 4.130, DC 9326 (2016)). 

If there are identifiable residuals that can be rated under a separate DC, and the combined disability rating resulting from these residuals exceeds 30 percent, then these separate ratings will be assigned in place of the minimum rating assigned under DC 8004.  See also VA Adjudication Procedures Manual M21-1MR, Part III.iv.4.G.25.

In the instant case, the AOJ determined that the Veteran's symptoms and manifestations of his Parkinson's disease were not of such a severity to warrant individual separate evaluations (by the appropriate diagnostic code for the affected body system) that combine to greater than the 30 percent minimum under Diagnostic Code 8004.

While the AOJ assigned separate ratings for peripheral neuropathy of the left upper extremity and anosmia, the Veteran was also noted to have various motor manifestations due to Parkinson's as well as moderate depression, mild cognitive impairment or dementia, mild sleep disturbance, moderate difficulty chewing/swallowing, incontinence, moderate constipation, and severe sexual dysfunction.  The AOJ did not indicate whether all of the Veteran's symptomatology noted above is contemplated by the Veteran's current 30 percent rating under Diagnostic Code 8004.  In addition, the August 2015 VA Parkinson's Disease examination report reflects that the Veteran has moderate speech changes and VA treatment records show the Veteran has various eye and visual impairments.  However, there is no indication as to whether or not the Veteran has any diagnosed lingual and/or ocular disabilities as a result of his Parkinson's disease.  Of note, in the prior May 2015 Board remand the examiner was asked to identify any lingual and ocular residuals of the Veteran's Parkinson's disease.  Additional VA treatment records also reflect worsening of his incontinence.  See VA treatment records dated in October 2015.

In light of the above, the medical evidence before the Board is inadequate to determine the functional effects and severity of the symptomatology due to the Veteran's service-connected Parkinson's disease.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, on remand, the AOJ should be directed to consider whether the Veteran's noted impairment is considered in the current 30 percent rating assigned under Diagnostic Code 8004 in light of Esteban v. Brown, 6 Vet. App. 259 (1994) (it is possible for an appellant to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  To the extent that any additional VA examination(s) are necessary to ascertain the current nature and severity of the additional symptomatology of his Parkinson's disease and whether additional separate ratings are warranted, such should be obtained.

While the claims file currently includes VA outpatient treatment records from the dated through December 2015, more recent records of VA treatment may be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain VA treatment records dated since December 2015 following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from December 20154 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Then, schedule the Veteran for appropriate VA examination(s) to ascertain the severity of his service-connected Parkinson's disease and associated symptomatology to include various motor manifestations, moderate depression, mild cognitive impairment or dementia, mild sleep disturbance, moderate difficulty chewing/swallowing, incontinence, moderate constipation, and severe sexual dysfunction.  The entire record must be reviewed in conjunction with the examination and all indicated tests and studies must be conducted.

The examiner should opine as to whether the Veteran has any lingual and ocular residuals of his Parkinson's disease, and if so, indicate the severity of all identified such disorders. 

All pertinent symptomatology and findings should be reported in detail.  The examiner should indicate the appropriate severity (as delineated in the schedular criteria for each identified disability).

All examination findings must be set forth in detail and a complete rationale should be provided for any opinions expressed.  

3.  After completing the above and any development as may be indicated, the issue on appeal should be readjudicated, to specifically include the evidence not previously addressed by the AOJ.  The AOJ should also consider whether the Veteran's motor manifestations, moderate depression, mild cognitive impairment or dementia, mild sleep disturbance, moderate difficulty chewing/swallowing, incontinence, moderate constipation, and severe sexual dysfunction, as well as any identified lingual or ocular disabilities associated with his Parkinson's disease is contemplated by the current 30 percent rating assigned under Diagnostic Code 8004 in light of Esteban.  

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




